Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered. The 35 U.S. C.  112 rejection of claims 12-15 is withdrawn.  Applicant has argued that Sung does not disclose “an organic thin film detecting device surrounding the barrier wall, after detecting that the organic film overflows the barrier wall, the organic thin film detecting device emits an electrical signal indicating  overflow”.  This argument is respectfully found to be not persuasive because Sung discloses in Fig. 4 a shorting bar 230 (pra. 0079) at the edge of the substrate 110 (Fig. 4) , the organic layer 180 (para. 0080 and Fig. 4) contains conductive particles 211 (para. 0078) , which is a disclosure of a detecting device, as the shorting is a path for a signal,  and Sung also discloses an arrangement in which the shorting bar may be closer to the display region than  the sealant 220 (Fig. 5 and para. 0079).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 2007/0080377 A1)(“Sung”) .

An encapsulation structure 210 which includes polymer 212 and conductive particles 211 (Fig. 4 and para. 0078)
An insulating substrate with a display region and a nondisplay region (para. 0023) shown in Fig. 4, .  Substrate 110 of insulating material, gate electrode 121, common voltage application units 122, 123, common electrode 190, transparent electrode layer 321, common voltage application units 122, 123 are in the non-display region (para. 0054).  Passivation film 151 on the source and drain electrodes 141, 142, the passivation film 151 does not fully overlap the drain and first and second common voltage application units (para 0158 and Fig. 4), an organic film 152 is formed on the passivation film 151 (para 0059).  Pixel electrode 161 is formed on the organic film 152 (para 0060), first and second contact members 162,163 are on the first common voltage application unit 122 and the second voltage application unit 123, respectively the voltage application unit 122 and the second contact member 163 is connected to the second common voltage unit 123 (para. 0060), conductive layer 210 on the common electrode 190 connects electrode 321 with common electrode 190.  Conductive layer 210 includes conductive polymer (para. 0070).  Transparent electrode 321 is connected through a shorting bar 230 to contact member 163 covering the second common voltage application unit 123 (para. 0073).  Fig. 4 shows 230 in the nondisplay region, the nondisplay region is around the display region (para. 0026).  Sung also discloses first and second inorganic films 171 (para. 0062) and 310 (para 0071) which cover the display and non-display regions (Fig. 4). 
Sung   does not explicitly state detecting device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that  there is in the disclosure made by Sung  indicating overflow, as Sung discloses first and second contact members 162,163 are on the first common voltage application unit 
Re claim 2:   Sung discloses an encapsulation structure 210 which includes polymer 212 and conductive particles 211 (Fig. 4 and para. 0078).
Re claim 3:  Sung discloses the bank surrounds the organic layer (para. 0028) and the common voltage application units 122, 123 are provided around the display region (para. 0079) and are around the barrier 220 (Fig. 4).
              Re claim 4:  Sung discloses the particles have very small diameter for transparency (para. 0078).   Sung discloses the very small diameter of the conductive particles is preferred (para. 0078), and therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to determine the size of the particles   be obtained with routine optimization (MPEP 2144.05 (II)(A)).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 2007/0080377 A1)(“Sung”) as applied to claim 1 above and further in view of  Kim et al (US 2019/0103579 A1)(“Kim ‘579”).
Sung   discloses the limitations of claim 1 as stated above.  Sung   is silent with respect to the first and second inorganic layers in the edge of the barrier wall.
Kim ‘579, in the same field of endeavor of encapsulating OLED (Abstract), discloses an encapsulating layer which may include particles (para. 0062), and the encapsulating layer is multilayer, with an upper layer 700 (para. 0068) and a lower inorganic insulating layer (para.  0062-0064) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim ‘579 with the method disclosed by Sung   in order to obtain the benefit of protection of the organic layer from external impact of moisture and from external impact as disclosed by Kim ‘579 (Kim ‘579, para. 0061 and 0064).



Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 2007/0080377 A1)(“Sung”).
Sung discloses a display device (para. 0003), an active matrix type OLED display device (para. 0005), including 
An encapsulation structure 210 which includes polymer 212 and conductive particles 211 (Fig. 4 and para. 0078)
An insulating substrate with a display region and a nondisplay region (para. 0023) shown in Fig. 4, .  Substrate 110 of insulating material, gate electrode 121, common voltage application units 122, 123, common electrode 190, transparent electrode layer 321, common voltage application units 122, 123 are in the non-display region (para. 0054).  Passivation film 151 on the source and drain electrodes 141, 142, the passivation film 151 does not fully overlap the drain and first and second common voltage application units (para 0158 and Fig. 4), an organic film 152 is formed on the passivation film 151 (para 0059).  Pixel electrode 161 is formed on the organic film 152 (para 0060), first and second contact members 162,163 are on the first common voltage application unit 122 and the second voltage application unit 123, respectively the voltage application unit 122 and the second contact member 163 
Sung does not explicitly state detecting device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that  there is in the disclosure made by Sung  indicating overflow, as Sung discloses first and second contact members 162,163 are on the first common voltage application unit 122 and the second voltage application unit 123, respectively the voltage application unit 122 and the second contact member 163 is connected to the second common voltage unit 123 (para. 0060), conductive layer 210 on the common electrode 190 connects electrode 321 with common electrode 190, as stated above, which is a disclosure of a signal when there is overflow, as the encapsulation layer 210 which includes conductive particles 211 would result in a signal when overflow occurs.
Re claim 7:   Sung discloses an encapsulation structure 210 which includes polymer 212 and conductive particles 211 (Fig. 4 and para. 0078).

Claims 8-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 2007/0080377 A1)(“Sung”).
Sung discloses a display device (para. 0003), an active matrix type OLED display device (para. 0005), including 
An encapsulation structure 210 which includes polymer 212 and conductive particles 211 (Fig. 4 and para. 0078)

Sung does not explicitly state detecting device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that  there is in the disclosure made by Sung  indicating overflow, as Sung discloses first and second contact members 162,163 are on the first common voltage application unit 122 and the second voltage application unit 123, respectively the voltage application unit 122 and the second contact member 163 is connected to the second common voltage unit 123 (para. 0060), conductive layer 210 on the common electrode 190 connects electrode 321 with common electrode 190, as stated above, which is a disclosure of a signal when there is overflow, as the encapsulation layer 210 which includes conductive particles 211 would result in a signal when overflow occurs.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement of two wires disclosed by Kim ‘502 with the method disclosed by Sung in order to obtain the benefit of crack prevention disclosed by Kim (Kim, para. 0098).   With respect to the spacing ,   Sung discloses the very small diameter of the conductive particles is preferred (para. 0078), and therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to form the distance between the first and the second wire to be the same or smaller than the particle size in order to improve the detection so that particles would more readily contact the first and second wires, the distance could be obtained with routine optimization (MPEP 2144.05 (II)(A)).
              Re claim 9:  Sung discloses the particles have very small diameter for transparency (para. 0078).   Sung discloses the very small diameter of the conductive particles is preferred (para. 0078), and therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to determine the size of the particles   be obtained with routine optimization (MPEP 2144.05 (II)(A)).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 2007/0080377 A1)(“Sung”) in view of Kim et al (US 2018/0102502 A1)(“Kim ‘502”).

A substrate, as Sung discloses providing an insulating substrate with a display region and a nondisplay region (para. 0023) shown in Fig. 4, .  Substrate 110 of insulating material, gate electrode 121, common voltage application units 122, 123, common electrode 190, transparent electrode layer 321, common voltage application units 122, 123 are in the non-display region (para. 0054).  Passivation film 151 on the source and drain electrodes 141, 142,
Sung discloses the bank surrounds the organic layer (para. 0028) and the common voltage application units 122, 123 are provided around the display region (para. 0079) and are around the barrier 220 (Fig. 4).
 the passivation film 151 does not fully overlap the drain and first and second common voltage application units (para 0158 and Fig. 4), an organic film 152 is formed on the passivation film 151 (para 0059).  Pixel electrode 161 is formed on the organic film 152 (para 0060), first and second contact members 162,163 are on the first common voltage application unit 122 and the second voltage application unit 123, respectively the voltage application unit 122 and the second contact member 163 is connected to the second common voltage unit 123 (para. 0060), conductive layer 210 on the common electrode 190 connects electrode 321 with common electrode 190.  
An encapsulation structure 210 which includes polymer 212 and conductive particles 211 (Fig. 4 and para. 0078),  layer 210 includes conductive polymer (para. 0070)
Sung also discloses the common voltage application units 122, 123 are provided around the display region (para. 0079) and are around the barrier 220 (Fig. 4), which is a disclosure that the common voltage application units 122, 123 surround the display region and are near the edge of the nondisplay region (Fig. 4)

Fig. 4 shows the encapsulating layer covers display region and part of the nondisplay region.
Sung discloses first and second contact members 162,163 are on the first common voltage application unit 122 and the second voltage application unit 123, respectively the voltage application unit 122 and the second contact member 163 is connected to the second common voltage unit 123 (para. 0060), conductive layer 210 on the common electrode 190 connects electrode 321 with common electrode 190, as stated above, which is a disclosure of a signal when there is overflow, as the encapsulation layer 210 which includes conductive particles 211 would result in a signal when overflow occurs.
Sung does not explicitly state detecting device.
Kim ‘502, in the same field of endeavor of encapsulation of organic light emitting displays (para. 0003), discloses wiring 210 and dam unit 120 and an organic material detection part 220 , the detection part 220 in the peripheral area (para. 0087 and Fig. 2A), and Kim also discloses the detection of overflow of organic material while the organic encapsulation is being formed (para. 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the detection disclosed by Kim ‘502 with the device disclosed by Sung in order to obtain the benefit of correction of the manufacturing while the encapsulation as disclosed by Kim.
Re claim 11:   Sung discloses an encapsulation structure 210 which includes polymer 212 and conductive particles 211 (Fig. 4 and para. 0078).
 The combination of Sung and Kim ‘502 discloses the conductive loop includes a first and a second wire surrounding the barrier wall  spaced from each other and connected to a cathode and an .

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 2007/0080377 A1)(“Sung”) in view of Kim et al (US 2018/0102502 A1)(“Kim ‘502”) and of Lee et al (US 2018/0366529 A1)(“Lee”).
Sung discloses a method for manufacturing a display device (para. 0003), an active matrix type OLED display device (para. 0005), including 
Providing a substrate, as Sung discloses providing an insulating substrate with a display region and a nondisplay region (para. 0023) shown in Fig. 4, .  Substrate 110 of insulating material, gate electrode 121, common voltage application units 122, 123, common electrode 190, transparent 
Sung discloses the bank surrounds the organic layer (para. 0028) and the common voltage application units 122, 123 are provided around the display region (para. 0079) and are around the barrier 220 (Fig. 4).
 the passivation film 151 does not fully overlap the drain and first and second common voltage application units (para 0158 and Fig. 4), an organic film 152 is formed on the passivation film 151 (para 0059).  Pixel electrode 161 is formed on the organic film 152 (para 0060), first and second contact members 162,163 are on the first common voltage application unit 122 and the second voltage application unit 123, respectively the voltage application unit 122 and the second contact member 163 is connected to the second common voltage unit 123 (para. 0060), conductive layer 210 on the common electrode 190 connects electrode 321 with common electrode 190.  
An encapsulation structure 210 which includes polymer 212 and conductive particles 211 (Fig. 4 and para. 0078),  layer 210 includes conductive polymer (para. 0070)
Sung also discloses the common voltage application units 122, 123 are provided around the display region (para. 0079) and are around the barrier 220 (Fig. 4), which is a disclosure that the common voltage application units 122, 123 surround the display region and are near the edge of the nondisplay region (Fig. 4)
 Transparent electrode 321 is connected through a shorting bar 230 to contact member 163 covering the second common voltage application unit 123 (para. 0073).  Fig. 4 shows 230 in the nondisplay region, the nondisplay region is around the display region (para. 0026).  
Fig. 4 shows the encapsulating layer covers display region and part of the nondisplay region.
Sung discloses first and second contact members 162,163 are on the first common voltage application unit 122 and the second voltage application unit 123, respectively the voltage application 
Sung does not explicitly state detecting device.and Sung does not explicitly atate emitting an electrical signal indicating overflow.
Kim ‘502, in the same field of endeavor of encapsulation of organic light emitting displays (para. 0003), discloses wiring 210 and dam unit 120 and an organic material detection part 220 , the detection part 220 in the peripheral area (para. 0087 and Fig. 2A), and Kim also discloses the detection of overflow of organic material while the organic encapsulation is being formed (para. 0023).
Lee, in the same field of endeavor of detection lines in a display (Abstract) and signal lines to detect defect (para. 0004), discloses detection of overflowing of encapsulation layer TFE to the outside of the dam portions DMI, DM2 (para. 0134 and Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the detection disclosed by Kim ‘502 with the device disclosed by Sung in order to obtain the benefit of correction of the manufacturing while the encapsulation as disclosed by Kim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Sung in order to obtain the benefit of obtaining a detection signal of the overflow of the encapsulant over the barriers.
Re claim 13:   Sung discloses the particles have very small diameter for transparency (para. 0078).   Sung discloses the very small diameter of the conductive particles is preferred (para. 0078) and    
Re claim 14:  The combination of Sung and Kim ‘502 and of Lee  discloses the conductive loop includes a first and a second wire surrounding the barrier wall  spaced from each other and connected to a cathode and an anode of a power source, as Sung discloses  the pixel electrode 161 and the first common voltage unit 122 are connected and the second common electrode unit 123  is connected to a second contact member 163 is connected to second common voltage application unit 123 (para. 0061). Sung does not disclose the loop includes a first wire and a second wire.  Kim ‘502 discloses a plurality of detection units 221, 223, 225, and 227 arranged along the edge of the display area DA, spaced apart from one another  (para. 0098).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement of two wires disclosed by Kim ‘502 with the method disclosed by Sung  in order to obtain the benefit of crack prevention disclosed by Kim (Kim, para. 0098).   With respect to the spacing ,   Sung discloses the very small diameter of the conductive particles is preferred (para. 0078), and therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to form the distance between the first and the second wire to be the same or smaller than the particle size in order to improve the detection so that particles would more readily contact the first and second wires, the distance could be obtained with routine optimization (MPEP 2144.05 (II)(A)).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 2007/0080377 A1)(“Sung”) in view of Kim et al (US 2018/0102502 A1)(“Kim ‘502”)  and of  Lee et al (US   as applied to claim 12 above, and further in view of  Kim et al (US 2019/0103579 A1)(“Kim ‘579”).
Sung  in view of Kim ‘502 and of Lee  discloses the limitations of claim 12 as stated above.  Sung  in view of Kim ‘502 and of Lee  is silent with respect to the first and second inorganic layers in the edge of the barrier wall.
Kim ‘579, in the same field of endeavor of encapsulating OLED (Abstract), discloses an encapsulating layer which may include particles (para. 0062), and the encapsulating layer is multilayer, with an upper layer 700 (para. 0068) and a lower inorganic insulating layer (para.  0062-0064) and discloses that the encapsulation layer is a multi-layer structure, such that an organic insulating material is disposed between organic layers formed of an inorganic insulating material (para. 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim ‘579 with the method disclosed by Sung  in view of Kim ‘502 and of Lee in order to obtain the benefit of protection of the organic layer from external impact of moisture and from external impact as disclosed by Kim ‘579 (Kim ‘579, para. 0061 and 0064).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895